PER CURIAM.
In a letter from the petitioner, which this court considered a petition for a writ of habeas corpus, he represented that he was but IS years old at the time he was sentenced and that his parents were never notified of his arrest, plea or sentence.
The writ was issued and the respondent, by the Attorney General, has filed a return. It now appears that the information charging the petitioner with the commission of a crime was filed 13 November 1959; that 16 November 1959 notice to Mr. and Mrs. James H. Edge was issued pursuant to the provisions of “Section 8322 of the Compiled General Laws of Florida 1927,” by the clerk of the Criminal Court of Record for Hillsborough County under the seal of that court. The return further shows that the notice was served on “Mrs. James H. Edge, (mother)” by the sheriff of Hillsborough County 20 November 1959. It is recited in the report of the service that the notice was received by the sheriff 16 November 1959.
*281It further appears from the return that the petitioner withdrew a plea of not guilty and entered one of guilty, whereupon he was sentenced to serve two years at hard labor in the State Penitentiary.
In view of the records to which we have referred which indicate that the petitioner made a bald statement of untruth to this court, the writ of habeas corpus is discharged.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.